Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 9-10, 12-14 and 16-17 are all the claims.
2.	Claims 11 and 15 are canceled and Claims 9 and 16-17 are added amended in the Response of 12/28/2020.
3.	Claims 10 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/14/2020.
4.	Claims 9, 12 and 16-17 are under examination.
5.	Applicants amendment of the claims raises new grounds for rejection. This action is final.

Withdrawal of Objections
 Specification
6.	The objection to disclosure because of informalities is withdrawn.
a) Applicants have filed an amended replacement specification correcting the term, e.g., Eppendorf epMotion, NucleoSpin, which is a trade name or a mark used in commerce, to be accompanied by the generic terminology and to include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
  	b) Applicants have filed an amended replacement specification to include sequence identifiers for those sequences containing amino acid sequences > 4 amino 
	c) Applicants have amended the specification to recite “one-armed” for the purposes of consistency throughout.

Claim Objections
7.	The objection to Claim 17 because of informalities is withdrawn. Applicants have amended the claim to recite “wherein the antibody Fc-region…”.  

Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 9, 11-12 and 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 9, 11-12 and 15-17 as being incomplete for omitting essential elements is withdrawn.  Applicants have amended Claim 9 recite that the amino acid sequence GGCPX4C (SEQ ID NO: 08, wherein X4 is either S or P) is at the N-terminus of the heavy chain Fc-region polypeptide, where SEQ ID NO: 8 is an antibody hinge sequence (or hinge nucleophile). The amendment explains that “the full length antibody heavy chain and the antibody heavy chain Fc-region polypeptide are covalently linked to each other via one or more disulfide bonds forming an antibody hinge region.”
b) The rejection of Claim 16 for the recitation “wherein the antibody heavy chain Fc-region polypeptide has the amino acid sequence GGCPPC (SEQ ID NO: 08, 
c) The rejection of Claim 16 because the specification teaches that the sequence of SEQ ID NO: 8 is an “Fc-region nucleophile” (p.61) but it is unclear if this is also related the oligoglycine amino acid sequence is withdrawn.
Applicants have canceled the reference to SEQ ID NO: 8 and amended the claim to recite “wherein the antibody heavy chain Fc-region polypeptide has the amino acid sequence GGCPPC (SEQ ID NO: 71) at its N-terminus.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claims 9, 11-12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. 
	Applicants have amended claim 9 to recite that that the amino acid sequence GGCPX4C (SEQ ID NO: 08, wherein X4 is either S or P) is at the N terminus of the heavy chain Fc-region polypeptide. 

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	The rejection of Claims 9, 
	Applicants request to hold the rejection in abeyance is granted. The rejection is maintained.

11.	The provisional rejection of Claims 9, 
	Applicants request to hold the provisional rejection in abeyance is granted. The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 9, 12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 9, 12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structural feature of amended Claim 9 for the one-armed antibody fragment which confers its being a substrate for sortase conjugation.
Applicants admissions on the record are that the “GGCPX4C” sequence corresponds to a hinge nucleophile. Nowhere in the specification is this sequence taught as being a substrate for a sortase enzyme. The nature of a conventional one-armed antibody is bereft of an endogenous sortase substrate. Taken together, the instant claims do not provide a single structural element or feature which the ordinary artisan would envision or recognize as a substrate for a sortase conjugation.
Notably the subject matter of withdrawn Claim 10 defines a sortase recognition sequence/substrate, but for a Fab fragment or scfv antibody, comprising within its 20 C-terminal amino acid residues the amino acid sequence LPX1TG (SEQ ID NO: 01, wherein X1 is any amino acid residue). The specification teaches on p. 4 “As the enzymatic conjugation is performed by the enzyme Sortase A the resulting bispecific antibody is characterized by the presence of the amino acid sequence LPXITG ((SEQ ID NO: 01, wherein X1 can be any amino acid residue).”
	b) Claims 9, 12 and 16-17 are indefinite for reciting that the OA-Fc construct comprises two hinge regions. The claims explicitly recite that both the full length antibody heavy chain and the antibody heavy chain Fc-region are covalently linked by a hinge region which provides one or more disulfide bond for the covalent linkage. Implicit to the antibody heavy chain Fc-region polypeptide is the second hinge comprising the amino acid sequence GGCPX4C (SEQ ID NO: 08, wherein X4 is either S or P) at the N terminus. 
In the absence of a figure drawing in the original filed application for illustration or comparison, the antibody heavy chain Fc-region would seemingly comprise two hinge regions. It is unclear how the OA-Fc construct comprises two hinge regions at least one of which is defined as being at the N-terminus of the heavy chain Fc-region polypeptide. It is not clear how the hinge regions comport with a conventional OA-Fc much less comprises or contribute to the OA-Fc being a substrate for sortase conjugation.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
13.	Claims 9, 12 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicants amendment of the claims to define the OA-Fc being a substrate for sortase conjugation is infinite in scope with respect to the what object, chemical and/or molecular entity the OA-Fc may be conjugated to by the genus of sortases. The specification does not teach beyond the conjugation occurring with any object but for an antibody fragment (Fab or scFv) comprising within its 20 C-terminal amino acid residues the amino acid sequence LPX1TG (SEQ ID NO:1, wherein X1 is any amino acid residue in order to produce a bispecific antibody. See for example, the abstract for the instant application:

    PNG
    media_image1.png
    592
    721
    media_image1.png
    Greyscale
Thus, the scope of proteins to which the OA-Fc would be conjugated by sortase is defined as being only Fab or scfv. 


Conclusion
14.	No claims are allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643